Citation Nr: 0817557	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  06-18 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

Entitlement to service connection for a left hip disability. 


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The appellant had active duty for training in the Army 
Reserve from October 1981 to February 1982, with evidence of 
additional inactive duty for training. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2003 rating decision of the 
Roanoke, Virginia, regional office (RO) of the Department of 
Veterans Affairs (VA); which determined that the appellant 
had submitted new and material evidence to reopen a claim for 
service connection for a left hip disability.  

If VA receives relevant service department records at any 
time after a prior decision on a claim, the claim will be 
adjudicated without the need for new and material evidence to 
reopen the claim.  38 C.F.R. § 3.156(c) (2007).  Since the 
prior denial of this claim in June 2000, VA has received 
relevant service treatment records.  The Board will therefore 
adjudicate the appeal without considering whether new and 
material evidence has been submitted to reopen the claim.

The appeal is remanded to the RO via the Appeals Management 
Center.  The appellant will be advised if further action is 
requied on her part.


REMAND

The appellant contends that she has a current left hip 
disability that began during a period of training in April 
1984.  Service treatment records show that the appellant was 
given an individual sick slip on April 14, 1984, showing that 
she had an injury and was complaining of hip pain.  The 
disposition reports that she had right hip pain and was 
limited to light duty.  Other service treatment records show 
that she had right hip pain that was thought to probably be 
due to inflammation.  On April 19, 1984, it was again 
reported that the veteran had a hip injury.  She was given a 
three day profile and returned to duty.

The appellant has testified that the reports of right hip 
injury were erroneous and that she was actually seen for 
treatment of left hip complaints.

The service department has essentially determined that the 
appellant was not on active duty for training in April 1984, 
but it has not determined whether she was on inactive duty 
training.  If is necessary to determine the appellant's duty 
status during April 1984.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The veteran's reports of a constinuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

The appellant has testified that following the onset of left 
hip symptoms during training in April 1984, she has continued 
to experience pain in that joint.  The RO obtained a medical 
opinion, but the person providing the opinion did not examine 
the appellant and provided a negative opinion based on the 
absence of documentary evidence.  VA cannot require that lay 
statements be accompanied by documentary evidence and 
examiners are required to consider a claimants lay 
statements.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006); Dalton v. Nicholson, 21 Vet. App. 23 (2007).  An 
examination is needed to determine whether the appellant has 
residuals of a left hip injury that was incurred during 
training in April 1984.

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

The appellant has not received VCAA notice regarding the 
evidene needed to substantiate veteran status.

Accordingly, this case is remanded for the following:

1.  Send the appellant a letter notifying 
her of the evidence needed to 
substantiate veteran status.  In this 
case such evidence would by that showing 
that she incurred disability as the 
result of a disease or injury during 
active duty for training or disability as 
the result of injury during inactive duty 
training.

2.  Take the necessary steps to verify 
all periods of the appellant service on 
inactive duty training during April 1984, 
including contacting the appellants unit 
during such service.  The record shows 
that she was serving with the 872nd 
Maintanence Company of the United States 
Army Reserve bsed in Washington, Iowa, 
and servin in Fort McCoy, Wisconsisn.

3.  If the appellant's inactive duty for 
training in April 1984 can be confirmed, 
afford her a VA examination to determine 
whethe she has a current left hip 
disability related to an injury sustained 
during such service.  The examiner should 
review the claims folder and acknowledge 
such review in the examination report or 
in an addendum to the report.

The examiner should provide an opinion as 
to whethe it is at least as likely as not 
that the appellant has a current left hip 
disability that is the result of an 
injury sustained during inactive duty 
training in April 1984.  The examiner 
should provide a rationale for the 
opinion.  

The examiner is advised that the 
appellant is competent to report injuries 
and symptoms and that her reports should 
be considered in formulating the opinion.

4.  If any beneftit sough on appeal 
remains denied, issue a supplemental 
statement of the case, before retruning 
the appeal to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




